50 F.3d 9
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Floyd Glenn WILLIAMS, Plaintiff-Appellant,v.Richard A. LANHAM, Commissioner of Corrections;  SewallSmith, Warden, Maryland Penitentiary and MarylandCorrectional Adjustment Center;  William Filbert, AssistantWarden, Maryland Penitentiary;  Joseph Wilson, AssistantWarden, Maryland Correctional Adjustment Center;  TheodorePurnell, Security Chief, Maryland Penitentiary and MarylandCorrectional Adjustment Center;  Unknown Mail Room Workers,Maryland Penitentiary;  Unknown Mail Room Workers, MarylandCorrectional Adjustment Center;  Jane Doe, Doctor'sPersonnel, Maryland Penitentiary;  John Doe, Doctor'sPersonnel, Maryland Penitentiary;  Jane Doe, Doctor'sPersonnel, Maryland Correctional Adjustment Center;  JohnDoe, Doctor's Personnel, Maryland Correctional AdjustmentCenter;  Brian J. Murphy, Attorney;  Dennis M. Henderson,Public Defender;  Sherrie B. Glasser, Public Defender;Bradford C. Peabody, Public Defender;  Anne Marie Gering,Public Defender;  Maureen Lamasnry, Public Defender;Clayton Aarons, Public Defender, Joseph Casula, Judge;Audrey E. Melbourne, Judge;  Richard Sothoron, Judge;Vivian Jenkins, Clerk of Court for the Circuit Court ofPrince George County, Defendants-Appellees.
No. 94-7321.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 20, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-94-2746-L)
Floyd Glenn Williams, appellant pro se.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's dismissal of his claims against eleven of twenty-two defendants brought under 42 U.S.C. Sec. 1983 (1988).  We dismiss this appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED